FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/EP2019/058500 filed 04/04/2019. This application also claims foreign benefit of EPO EP18166159.6 filed 04/06/2018.
	Receipt is also acknowledged of the certified English translation filed 06/29/2022 for the foreign application of EPO EP18166159.6. Thus, instant application is afforded the foreign priority benefit of EPO EP18166159.6 filed 04/06/2018.
	Accordingly, claims 17-33 of the instant application are afforded the effective filing date of 04/06/2018. 

Noncompliant Amendments Notice
	Applicant’s amendments filed 06/29/2022 fail to comply with 37 CFR 1.121 for the following reason(s):  
Claim 24 is noncompliant because the claim was amended yet the status identifier for the claim is not identified as “currently amended.”
claim 25 is noncompliant because the claim was amended from a “carrier” to a “earner,” yet the status identifier for the claim is not identified as “currently amended” and no marking was shown to indicate that changes have been made to claim 25 relative to the immediate prior version of the claim.
	It is emphasized that Applicant’s response filed 06/29/2022 has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive. 

Status of the Claims
This action is in response to papers filed 06/29/2022 in which claims 1-16 were canceled; claims 23, 26-28 and 32 were withdrawn; and claims 17, 19, 24-25 and 29-30 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 17-22, 24-25, 29-31 and 33 are under examination. 

Withdrawn Objections/Rejections
	The objection of claims 19 and 30 for reciting proper Markush language, is withdrawn, in view of Applicant’s amendments to claims 19 and 30.
	The objection of claims 24 and 29 for depending from a withdrawn claim, is withdrawn, in view of Applicant’s amendments to claims 24 and 29.
	The objection of claim 30 for reciting “wherein” twice, is withdrawn, in view of Applicant’s amendment to claim 30.
	The rejection of claims 17-22, 24-25, 29-31 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claim 17.
The rejection of claim(s) 17-22, 24-25 and 29-31 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659; previously cited), is withdrawn, in view of Applicant perfecting foreign priority under 35 U.S.C 119(a)-(d), as well as, Applicant’s amendments to 17, which have necessitated the new 103 rejection below. 
The rejection of claims 17-22, 24-25, 29-31 and 33 under 35 U.S.C. 103 as being unpatentable over Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659), and further in view of Pringgosusanto et al (8 March 2012; US 2012/0059082 A1) and Kleshchanok et al (7 April 2016; WO 2016/053158 A1), is withdrawn, in view of Applicant perfecting foreign priority under 35 U.S.C 119(a)-(d), as well as, Applicant’s amendments to 17, which have necessitated the new 103 rejection below.
The provisional rejection of claims 17-22, 24-25, 29-31 and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 16-21, 23-24, 27-29 and 31-36 of copending Application No. 16339404 (reference application) in view of Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659), Pringgosusanto et al (8 March 2012; US 2012/0059082 A1) and Kleshchanok et al (7 April 2016; WO 2016/053158 A1), is withdrawn, in view of Applicant perfecting foreign priority under 35 U.S.C 119(a)-(d), as well as, Applicant’s amendments to 17, which have necessitated the new double patenting rejection below.
Maintained Objection
Abstract 
	The abstract of the disclosure is objected to because the abstract contains 174 words. It is noted that the abstract must be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) and National practice also provides a maximum of 150 words for the abstract. Correction is required. See MPEP § 608.01(b).

Response to Arguments
	Applicant’s response filed 06/29/2022 was non-responsive to this objection to the Abstract.
	Accordingly, the objection to the Abstract is maintained for the reason of record.

New Rejection 
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 introduces new matter as the claim recites the limitation: a “earner substance.” There is no support in the specification for this limitation. It is noted that the specification only discloses “carrier substance” for filling with at least one aroma chemical comprising the composition of spherical microparticles according to claim 17 (Specification, page 9, lines 20-22 and page 36, lines 27-28), and not “earner substance” as claimed.
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected as being indefinite because it is unclear what is meant by “a earner substance” as it pertain to “for filling with at least one aroma chemical comprising the composition of spherical microcapsules.” Clarification is required. Since “earner substance” is not disclosed or defined in the specification, and for art rejection purpose, “earner substance” will be interpreted as “carrier substance” per previous claim set dated 10/06/2020.
As a result, claim 25 does not clearly set forth the metes and bounds of patent protection desired.

Claim Interpretation
	For art rejection purpose (as applied to 103 rejections set forth in this office action): the recitation of “a composition of spherical microparticles obtained by the method according to claim 23” and “an aroma chemical preparation obtained by the method of claim 26” in claims 24 and 29, respectively, are a product-by-process limitations. Thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22, 24-25, 29-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 2015/0111144 A1) in view of Topolkaraev et al (US 2016/0168349 A1), Pringgosusanto et al (US 2012/0059082 A1; previously cited) and Kleshchanok et al (WO 2016/053158 A1; previously cited).
Regarding claim 17, Nair teaches composite particles having a solid non-elastomeric continuous phase made of an organic polymer, and dispersed within this non-elastomeric continuous phase are plurality of multi-component porous chemically crosslinked elastomeric particles (Abstract; [0014]-[0015], [0040]-[0041], [0050], [0054]-[0059], [0062], [0069], [0095]-[0102], [0108], [0131], [0138]-[0140], [0180]-[0182], [0186]-[0187]; claims 1-3 and 7-8). Nair teaches the composite particles are useful as vehicle for drug and fragrance delivery ([0050]). Nair teaches the composite particles have a mode particle size of at least 10 µm and up to and including 100 µm ([0015], [0054], [0181]; claim 2). Nair teaches the composite particle are spherical, and said spherical particles can be produced using shape control agent ([0055], [0069], [0131]-[0132]). Nair teaches the composite particles have pores from 2 to 50 nm and greater than 50 nm ([0041], [0187]; claim 8). Nair teaches the organic polymers of the solid non-elastomeric continuous phase include polyesters of aromatic or aliphatic dicarboxylic or fumaric acid with diols such as ethylene glycol, cyclohexane dimethanol, and bisphenol adducts of ethylene glycol or propylene oxides ([0057] and [0108]). Nair teaches the organic polymers individually or collectively have a glass transition temperature (Tg) of at least 25°C and generally of at least 40°C and up to and including 120°C ([0056]-[0057], [0182]; claim 3).
While Nair does not expressly teach the wall material comprises at least one aliphatic-aromatic polyester and at least one additional polymer, wherein the additional polymer is selected from the group consisting of polyhydroxy fatty acids, poly(p-dioxanones), polyanhydrides, polyesteramides, polysaccharides and proteins, as recited in claim 17, it would have been obvious to incorporate an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid as the organic polymers of the solid non-elastomeric continuous phase of the composite particles in view of the guidance from Topolkaraev and Pringgosusanto.
Topolkaraev teaches microparticles having a multimodal pore size distribution, wherein the microparticles contains polymeric material, wherein the polymeric material include one or more matrix polymers selected from aliphatic polyesters including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate (Abstract; [0005]-[0006], [0022], , [0024]-[0029], [0049], [0056], [0058], [0094]-[0113]). Topolkaraev teaches the microparticles are spherical ([0025], [0096], [0122]). Topolkaraev teaches the microparticles have a median size or a D90 size distribution from about 100 to about 600 micrometer ([0096]). Topolkaraev teaches the microparticles contain plurality nanopores having an average cross-section dimension of from about 50 to about 500 nanometers ([0024] and [0075]). Topolkaraev teaches microparticles contain an active agent such as fragrances, and such microparticles can controllably release the active agent to provide desired therapeutic benefit ([0002], [0026], [0097]-[0100], [0104] and [0109]).
Pringgosusanto teaches a combination of Ecoflex and CAPA is biodegradable and sustainable, and also provides reduced fragrance loss over a prolong period of time ([0002]-[0024]; Example 1). As evidenced by Kleshchanok, Ecoflex is polybutylene adipate-co-terephthalate and CAPA is polycaprolactone (Abstract; pages 1-4; Example 1). 
Thus, in view of one of Topolkaraev and Pringgosusanto, ordinary skill in the art would have reasonable motivation to incorporate an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid as the organic polymers of the solid non-elastomeric continuous phase of the composite particles of Nair because per Topolkaraev and Pringgosusanto, porous microparticles containing fragrances as an active agent, can advantageously contain one or more matrix polymers such as a combination polybutylene adipate-co-terephthalate and polycaprolactone so as to form microparticles which are biodegradable and efficiently release the active agent such as fragrances in a controlled manner, and Nair indicated that a combination of organic polymers are suitable for use in the forming the solid non-elastomeric continuous phase of the composite particles (Nair: [0050], [0056]-[0057]). As such, an ordinary artisan seeking to produce spherical microparticles with an enhanced biodegradability, reduced reduce active substance loss over a prolong period of time, as well as, a desired controlled release of active agent such as fragrances from the particles would have looked to selecting and incorporating an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid as the organic polymers of the solid non-elastomeric continuous phase of the composite particles of Nair, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to optimize the spherical microparticles of Nair such that the microparticles have a mean particle diameter as claimed, as well as, having the average pores size as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Nair disclosed that the composite particles have a mode particle size of at least 10 µm and up to and including 100 µm, as well as, the composite particles have pores from 2 to 50 nm and greater than 50 nm. Furthermore, as discussed above, Topolkaraev indicated that microparticles containing fragrances as active agent having organic polymers selected from an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid, such as those of Nair, can be optimize to have a median size or a D90 size distribution from about 100 to about 600 micrometer, and with nanopores having an average cross-section dimension of from about 50 to about 500 nanometers, so as to provide microparticles that release active agent such as fragrances in a controlled manner. It is noted that the particle sizes and pore diameters as taught by Topolkaraev overlaps or fall within the particle sizes and pore sizes of the composite particles of Nair, as well as, the claimed parameters for mean particle diameter and pores diameter. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum particle size and pore diameter of the spherical microparticles so as to achieve resultant microparticles which provide a desired controlled release of active agent such as fragrances. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of mean particle diameter and pore size of the spherical microparticles would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 18-19, as discussed above, Nair teaches suitable aliphatic-aromatic copolyester includes polybutylene adipate terephthalate, and Pringgosusanto indicated that the use of  polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone as the additional polymer provides improved biogradability. 
Regarding claim 20, as discussed above, Nair teaches the organic polymers individually or collectively have a glass transition temperature (Tg) of at least 25°C and generally of at least 40°C and up to and including 120°C. As discussed above, Topolkaraev indicated that suitable polymeric material for forming microparticles include one or more matrix polymers selected from aliphatic polyesters including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate, which are polymers which fall within the scope of the desired organic polymers having a glass transition temperature (Tg) of at least 25°C and generally of at least 40°C and up to and including 120°C, as well as, the polymer having the glass transition temperature of the claimed invention.
Regarding claim 21, Nair teaches the organic polymers are dissolved in suitable solvents such as dichloromethane that are immiscible with the aqueous water phases and are substantially insoluble in water ([0113]).
Regarding claim 22, as discussed above, Pringgosusanto provides the guidance for using polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone (a polyhydroxy fatty acid) as the additional polymer provides improved biogradability. 	Regarding claim 24, as discussed above, Nair and Topolkaraev teaches a composition of spherical microparticles encompassed by the claimed spherical microparticles. It is noted that claim 24 is a product-by-process type claim and thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Regarding claim 25, Nair and Topolkaraev teach the microparticles are carriers for active agents such as fragrances (Nair: [0050]; Topolkaraev: [0097]-[0098]).
	Regarding claim 29, Nair and Topolkaraev teach the microparticles are carriers for active agents such as fragrances (Nair: [0050]; Topolkaraev: [0097]-[0113]). It is noted that claim 29 is a product-by-process type claim and thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Regarding claim 30, Nair and Topolkaraev teach the microparticles are carriers for active agents such as fragrances (Nair: [0050]; Topolkaraev: [0097]-[0113]).
Regarding claim 31, Nair teaches the composite particles are included in a composition in an amount at least 4 weight % and up to and including 20 weight % ([0061] and [0150]), which fall within the claimed parameter of 0.01 to 99.9% by weight. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of amount of spherical microparticles in a composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 33, as discussed above, Pringgosusanto provides the guidance for using polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone (a polyhydroxy fatty acid) as the additional polymer provides improved biogradability. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-22, 24-25, 29-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (US 2016/0168349 A1) in view of Pringgosusanto et al (US 2012/0059082 A1; previously cited) and Kleshchanok et al (WO 2016/053158 A1; previously cited).
Regarding claim 17, Topolkaraev teaches microparticles having a multimodal pore size distribution, wherein the microparticles contains polymeric material, wherein the polymeric material include one or more matrix polymers selected from aliphatic polyesters including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate (Abstract; [0005]-[0006], [0022], , [0024]-[0029], [0049], [0056], [0058], [0094]-[0113]). Topolkaraev teaches the microparticles are spherical ([0025], [0096], [0122]). Topolkaraev teaches the microparticles have a median size or a D90 size distribution from about 100 to about 600 micrometer ([0096]). Topolkaraev teaches the microparticles contain plurality nanopores having an average cross-section dimension of from about 50 to about 500 nanometers ([0024] and [0075]). Topolkaraev teaches microparticles contain a liquid active agent such as fragrances, and such microparticles can controllably release the active agent to provide desired therapeutic benefit ([0002], [0026], [0097]-[0100], [0104] and [0109]).
It would have been obvious to ordinary skill in the art select and incorporate an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid as the polymers used for forming the microparticles of Topolkaraev, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed, Topolkaraev indicated that a combination of polymers including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate, can be selected for forming the microparticles with fragrances therein, and Pringgosusanto suggested that a combination of polybutylene adipate-co-terephthalate and polycaprolactone as the polymers can be used for fragrance delivery system, as this combination of polybutylene adipate-co-terephthalate and polycaprolactone is biodegradable and sustainable, and also provides reduced fragrance loss over a prolong period of time ([0002]-[0024]; Example 1). As evidenced by Kleshchanok, Ecoflex is polybutylene adipate-co-terephthalate and CAPA is polycaprolactone (Abstract; pages 1-4; Example 1). 

As such, an ordinary artisan seeking to produce spherical microparticles with an enhanced biodegradability, reduced reduce active substance loss over a prolong period of time, as well as, a desired controlled release of active agent such as fragrances from the particles would have looked to selecting and incorporating an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone as the polymer material used for forming the microparticles of Topolkaraev, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to optimize the spherical microparticles of Topolkaraev such that the microparticles have a mean particle diameter as claimed, as well as, having the average pores size as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Topolkaraev indicated that microparticles containing fragrances as active agent having organic polymers selected from an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid, can be optimize to have a median size or a D90 size distribution from about 100 to about 600 micrometer, and with nanopores having an average cross-section dimension of from about 50 to about 500 nanometers, so as to provide microparticles that release active agent such as fragrances in a controlled manner. It is noted that the particle sizes and pore diameters as taught by Topolkaraev overlaps or fall within the particle sizes the claimed parameters for mean particle diameter and pores diameter. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) As such, it would have been customary for an artisan of ordinary skill to determine the optimum particle size and pore diameter of the spherical microparticles so as to achieve resultant microparticles which provide a desired controlled release of active agent such as fragrances. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of mean particle diameter and pore size of the spherical microparticles would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 18-19, as discussed above, Pringgosusanto provided the guidance for using  polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone as the additional polymer provides improved biogradability,
Regarding claim 20, Topolkaraev teaches suitable polymeric material for forming microparticles include polyesters having glass transition glass temperature from about 5°C to about 100°C, selected from aliphatic polyesters including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate ([0029]).
Regarding claim 21, as discussed above, Topolkaraev indicated that a combination of polymers including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate, can be selected for forming the microparticles with fragrances therein, and Pringgosusanto provided the guidance for using polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone as the additional polymer provides improved biogradability. Thus, the combination of polybutylene adipate terephthalate as the aliphatic-aromatic polyester with polycaprolactone as the additional polymer as taught by Topolkaraev in view of Pringgosusanto meets structural components of the “wall material comprises at least one aliphatic-aromatic polyester and at least one additional polymer, wherein the additional polymer is selected from the group consisting of polyhydroxy fatty acids, poly(p-dioxanones), polyanhydrides, polyesteramides, polysaccharides and proteins” of claim 17. As such, the claimed characteristic of “wherein the wall material has a solubility in dichloromethane of at least 50 g/L at 25°C” as recited in claim 21 would have been implicit in the structurally same combination of polybutylene adipate terephthalate and polycaprolactone of the prior art. It is noted that “[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Furthermore, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 22, as discussed above, Topolkaraev indicated that a combination of polymers including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate, can be selected for forming the microparticles with fragrances therein, and Pringgosusanto provided the guidance for using  polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination of polycaprolactone as the additional polymer provides improved biogradability,
Regarding claim 24, as discussed above, Topolkaraev in view of Pringgosusanto teaches a composition of spherical microparticles encompassed by the claimed spherical microparticles. It is noted that claim 24 is a product-by-process type claim and thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Regarding claim 25, Topolkaraev teaches the microparticles are carriers for active agents such as fragrances (Topolkaraev: [0097]-[0113]).
	Regarding claim 29, Topolkaraev teaches the microparticles are carriers for active agents such as fragrances (Topolkaraev: [0097]-[0113]). It is noted that claim 29 is a product-by-process type claim and thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
Regarding claim 30, Topolkaraev teaches the microparticles are carriers for active agents such as fragrances ([0097]-[0113]).
Regarding claim 33, as discussed above, Topolkaraev indicated that a combination of polymers including polyesters such as polycaprolactone and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate can be selected as the polymeric material for forming the microparticles, and Pringgosusanto provides the guidance for using polybutylene adipate terephthalate as the aliphatic-aromatic polyester when in combination with polycaprolactone  as the additional polymer to provide improved biogradability. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (US 2016/0168349 A1) in view of Pringgosusanto et al (US 2012/0059082 A1; previously cited), Kleshchanok et al (WO 2016/053158 A1; previously cited), and Nair et al (US 2015/0111144 A1).
Regarding claim 31, Topolkaraev teaches microparticles having a multimodal pore size distribution, wherein the microparticles contains polymeric material, wherein the polymeric material include one or more matrix polymers selected from aliphatic polyesters including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate (Abstract; [0005]-[0006], [0022], , [0024]-[0029], [0049], [0056], [0058], [0094]-[0113]). Topolkaraev teaches the microparticles are spherical ([0025], [0096], [0122]). Topolkaraev teaches the microparticles have a median size or a D90 size distribution from about 100 to about 600 micrometer ([0096]). Topolkaraev teaches the microparticles contain plurality nanopores having an average cross-section dimension of from about 50 to about 500 nanometers ([0024] and [0075]). Topolkaraev teaches microparticles contain a liquid active agent such as fragrances, and such microparticles can controllably release the active agent to provide desired therapeutic benefit ([0002], [0026], [0097]-[0100], [0104] and [0109]).
It would have been obvious to ordinary skill in the art select and incorporate an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid as the polymers used for forming the microparticles of Topolkaraev, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed, Topolkaraev indicated that a combination of polymers including polycaprolactone, polyesteramides, poly-3-hydroxybutyrate (PHB), poly-3-hydroxyvalerate (PHV), poly-3-hydroxybutyrate-co-4-hydroybutyrate, poly-3-hydroxybutyrate-co-3-hydroxyvalerate copolymers (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, poly-3-hydroxybutyrate-co-3-hydroxyoctanoate, poly-3-hydroxybutyrate-co-3-hydroxydecanoate, and poly-3-hydroxybutyrate-co-3-hydroxyoctadecanoate; and aliphatic-aromatic copolyesters including polybutylene adipate terephthalate, polyethylene adipate terephthalate, polyethylene adipate isophthalate, and polybutylene adipate isophthalate, can be selected for forming the microparticles with fragrances therein, and Pringgosusanto suggested that a combination of polybutylene adipate-co-terephthalate and polycaprolactone as the polymers can be used for fragrance delivery system, as this combination of polybutylene adipate-co-terephthalate and polycaprolactone is biodegradable and sustainable, and also provides reduced fragrance loss over a prolong period of time ([0002]-[0024]; Example 1). As evidenced by Kleshchanok, Ecoflex is polybutylene adipate-co-terephthalate and CAPA is polycaprolactone (Abstract; pages 1-4; Example 1). 
As such, an ordinary artisan seeking to produce spherical microparticles with an enhanced biodegradability, reduced reduce active substance loss over a prolong period of time, as well as, a desired controlled release of active agent such as fragrances from the particles would have looked to selecting and incorporating an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone as the polymer material used for forming the microparticles of Topolkaraev, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to optimize the spherical microparticles of Topolkaraev such that the microparticles have a mean particle diameter as claimed, as well as, having the average pores size as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Topolkaraev indicated that microparticles containing fragrances as active agent having organic polymers selected from an aliphatic-aromatic polyester and an additional polymer such as polycaprolactone, polyesteramides or polyhydroxy fatty acid, can be optimize to have a median size or a D90 size distribution from about 100 to about 600 micrometer, and with nanopores having an average cross-section dimension of from about 50 to about 500 nanometers, so as to provide microparticles that release active agent such as fragrances in a controlled manner. It is noted that the particle sizes and pore diameters as taught by Topolkaraev overlaps or fall within the particle sizes the claimed parameters for mean particle diameter and pores diameter. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) As such, it would have been customary for an artisan of ordinary skill to determine the optimum particle size and pore diameter of the spherical microparticles so as to achieve resultant microparticles which provide a desired controlled release of active agent such as fragrances. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of mean particle diameter and pore size of the spherical microparticles would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
With respect to the amount of spherical microparticles in a proportion by weight of 0.01 to 99.9% of claim 31, Nair teaches composite particles having a solid non-elastomeric continuous phase made of an organic polymer, and dispersed within this non-elastomeric continuous phase are plurality of multi-component porous chemically crosslinked elastomeric particles (Abstract; [0014]-[0015], [0040]-[0041], [0050], [0054]-[0059], [0062], [0069], [0095]-[0102], [0108], [0131], [0138]-[0140], [0180]-[0182], [0186]-[0187]; claims 1-3 and 7-8). Nair teaches the composite particles are useful as vehicle for drug and fragrance delivery ([0050]). Nair teaches the composite particles have a mode particle size of at least 10 µm and up to and including 100 µm ([0015], [0054], [0181]; claim 2). Nair teaches the composite particle are spherical, and said spherical particles can be produced using shape control agent ([0055], [0069], [0131]-[0132]). Nair teaches the composite particles have pores from 2 to 50 nm and greater than 50 nm ([0041], [0187]; claim 8). Nair teaches the organic polymers of the solid non-elastomeric continuous phase include polyesters of aromatic or aliphatic dicarboxylic or fumaric acid with diols such as ethylene glycol, cyclohexane dimethanol, and bisphenol adducts of ethylene glycol or propylene oxides ([0057] and [0108]). Nair teaches the organic polymers individually or collectively have a glass transition temperature (Tg) of at least 25°C and generally of at least 40°C and up to and including 120°C ([0056]-[0057], [0182]; claim 3). Nair teaches the composite particles are included in a composition in an amount of at least 4 weight % and up to and including 20 weight % ([0061] and [0150]), 
It would have been obvious to one ordinary skill in the art to optimize the amount of microparticles in the composition of Topolkaraev to amount of 0.01 to 99.9% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Nair indicated that microparticles used for fragrance delivery containing organic polymers such as polyesters, can be included in a composition in amount of at least 4 weight % and up to and including 20 weight %, which are amounts that fall within the claimed parameter of 0.01 to 99.9% by weight. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of amount of spherical microparticles in a composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-22, 24-25, 29-31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21, 23-24, 27-29 and 31-36 of copending Application No. 16339404 (reference application) in view of Topolkaraev et al (US 2016/0168349 A1), Pringgosusanto et al (US 2012/0059082 A1; previously cited) and Kleshchanok et al (WO 2016/053158 A1; previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘404 significantly overlap with the subject matter of the instant claims i.e.,  a composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, wherein the spherical microparticles have a mean particle diameter of 10-600 μm and wherein at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%, each have on average at least 10 pores, the diameter of which is in the range from 1/5000 to ⅕ of the mean particle diameter, and, furthermore, the diameter of each of these pores is at least 20 nm, wherein the wall material consists of a composition comprising at least one aliphatic-aromatic polyester and at least one additional polymer, and the wall material has a solubility in dichloromethane of at least 50 g/l at 25° C.
The difference between the instant claims and the claims of copending application ‘404 is the additional polymer. However, it is would have been obvious to incorporate polyhydroxy fatty acids or polycaprolactone as the additional polymer in the copending application ‘404 in view of the guidance from Topolkaraev in view of Pringgosusanto and Kleshchanok (Topolkaraev: Abstract; [0014]-[0015], [0040]-[0041], [0050], [0054]-[0059], [0062], [0069], [0095]-[0102], [0108], [0131], [0138]-[0140], [0180]-[0182], [0186]-[0187]; claims 1-3 and 7-8; Pringgosusanto: [0002]-[0024]; Example 1; Kleshchanok: Abstract; pages 1-4; Example 1).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16339404  in view of Topolkaraev, Pringgosusanto and Kleshchanok.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613